Exhibit LACLEDE GAS COMPANY STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Six Months Ended March 31, March 31, (Thousands) 2009 2008 2009 2008 Operating Revenues: Utility $ 440,468 $ 507,089 $ 798,569 $ 827,981 Other 599 740 1,196 1,526 Total Operating Revenues 441,067 507,829 799,765 829,507 Operating Expenses: Utility Natural and propane gas 313,506 377,526 568,403 600,367 Other operation expenses 40,251 38,989 76,552 74,202 Maintenance 7,261 5,814 13,795 12,049 Depreciation and amortization 9,180 8,763 18,299 17,476 Taxes, other than income taxes 28,216 29,255 46,574 45,936 Total Utility Operating Expenses 398,414 460,347 723,623 750,030 Other 585 805 1,115 1,530 Total Operating Expenses 398,999 461,152 724,738 751,560 Operating Income 42,068 46,677 75,027 77,947 Other Income and (Income Deductions) – Net 36 (523 ) 646 1,509 Interest Charges: Interest on long-term debt 6,145 4,875 12,291 10,001 Other interest charges 1,232 2,720 4,421 6,736 Total Interest Charges 7,377 7,595 16,712 16,737 Income Before Income Taxes 34,727 38,559 58,961 62,719 Income Tax Expense 12,541 13,259 20,578 21,624 Net Income 22,186 25,300 38,383 41,095 Dividends on Redeemable Preferred Stock 7 9 15 19 Earnings Applicable to Common Stock $ 22,179 $ 25,291 $ 38,368 $ 41,076 See Notes to Financial Statements. 1 LACLEDE GAS COMPANY STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Six Months Ended March 31, March 31, (Thousands) 2009 2008 2009 2008 Net Income $ 22,186 $ 25,300 $ 38,383 $ 41,095 Other Comprehensive Income, Before Tax: Net hedging gain arising during period 106 — 106 — Amortization of actuarial loss included in net periodic pension cost 50 43 100 86 Other Comprehensive Income, Before Tax 156 43 206 86 Income Tax Expense Related to Items of Other Comprehensive Income 63 16 80 33 Other Comprehensive Income, Net of Tax 93 27 126 53 Comprehensive Income $ 22,279 $ 25,327 $ 38,509 $ 41,148 See Notes to Financial Statements. 2 LACLEDE GAS COMPANY BALANCE SHEETS (UNAUDITED) March 31, Sept. 30, March 31, (Thousands) 2009 2008 2008 ASSETS Utility Plant $ 1,247,921 $ 1,229,174 $ 1,204,984 Less:Accumulated depreciation and amortization 414,956 405,977 398,661 Net Utility Plant 832,965 823,197 806,323 Other Property and Investments 37,822 37,570 37,585 Current Assets: Cash and cash equivalents 2,879 3,163 4,850 Accounts receivable: Utility 166,854 98,708 218,674 Non-utility 1,694 1,601 1,571 Associated companies 371 3,028 204 Other 4,689 4,852 5,068 Allowances for doubtful accounts (12,297 ) (12,476 ) (13,478 ) Delayed customer billings 35,213 — 40,417 Inventories: Natural gas stored underground at LIFO cost 69,940 206,194 31,730 Propane gas at FIFO cost 19,861 19,911 19,904 Materials, supplies, and merchandise at average cost 5,375 5,176 5,283 Derivative instrument assets 28,903 54,578 13,773 Unamortized purchased gas adjustments 8,891 33,411 4,365 Deferred income taxes 1,747 — 4,114 Prepayments and other 5,295 6,635 5,469 Total Current Assets 339,415 424,781 341,944 Deferred Charges: Regulatory assets 395,869 334,755 265,495 Other 5,572 5,512 4,836 Total Deferred Charges 401,441 340,267 270,331 Total Assets $ 1,611,643 $ 1,625,815 $ 1,456,183 3 LACLEDE GAS COMPANY BALANCE SHEETS (Continued) (UNAUDITED) March 31, Sept. 30, March 31, (Thousands, except share amounts) 2009 2008 2008 CAPITALIZATION AND LIABILITIES Capitalization: Common stock and Paid-in capital (11,614, 10,416, and 10,365 shares issued, respectively) $ 201,441 $ 157,883 $ 154,560 Retained earnings 223,860 202,535 220,917 Accumulated other comprehensive loss (1,664 ) (1,790 ) (1,674 ) Total Common Stock Equity 423,637 358,628 373,803 Redeemable preferred stock (less current sinking fund requirements) — 467 467 Long-term debt 389,211 389,181 309,152 Total Capitalization 812,848 748,276 683,422 Current Liabilities: Notes payable 238,800 215,900 171,650 Notes payable – associated companies — 89,216 — Accounts payable 37,172 58,483 92,422 Accounts payable – associated companies 4,348 — 4,563 Advance customer billings — 25,548 — Current portion of preferred stock — 160 160 Wages and compensation accrued 12,304 12,197 11,880 Dividends payable 8,677 8,407 8,306 Customer deposits 13,045 14,020 13,960 Interest accrued 10,333 10,094 9,888 Taxes accrued 32,957 10,434 33,345 Deferred income taxes current — 7,781 — Other 8,983 8,720 6,804 Total Current Liabilities 366,619 460,960 352,978 Deferred Credits and Other Liabilities: Deferred income taxes 232,099 222,379 234,122 Unamortized investment tax credits 3,863 3,973 4,086 Pension and postretirement benefit costs 103,226 98,513 67,515 Asset retirement obligations 27,622 26,817 26,835 Regulatory liabilities 42,506 42,191 64,027 Other 22,860 22,706 23,198 Total Deferred Credits and Other Liabilities 432,176 416,579 419,783 Total Capitalization and Liabilities $ 1,611,643 $ 1,625,815 $ 1,456,183 See Notes to Financial Statements. 4 LACLEDE GAS COMPANY STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended March 31, (Thousands) 2009 2008 Operating Activities: Net Income $ 38,383 $ 41,095 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 18,299 17,476 Deferred income taxes and investment tax credits (4,999 ) (2,971 ) Other – net 3,091 1,097 Changes in assets and liabilities: Accounts receivable – net (65,598 ) (111,550 ) Unamortized purchased gas adjustments 24,520 8,448 Deferred purchased gas costs (54,990 ) 53,094 Accounts payable (15,081 ) 47,836 Delayed customer billings – net (60,761 ) (65,857 ) Taxes accrued 22,491 14,135 Natural gas stored underground 136,254 106,468 Other assets and liabilities 26,575 13,300 Net cash provided by operating activities 68,184 122,571 Investing Activities: Capital expenditures (25,653 ) (26,407 ) Other investments (1,279 ) 237 Net cash used in investing activities (26,932 ) (26,170 ) Financing Activities: Maturity of First Mortgage Bonds — (40,000 ) Repayment of short-term debt - net (66,316 ) (39,750 ) Changes in book overdrafts 419 — Dividends paid (16,782 ) (16,079 ) Issuance of common stock to Laclede Group 41,256 1,967 Excess tax benefits from stock-based compensation 630 17 Preferred stock reacquired (627 ) (160 ) Other (116 ) — Net cash used in financing activities (41,536 ) (94,005 ) Net (Decrease) Increase in Cash and Cash Equivalents (284 ) 2,396 Cash and Cash Equivalents at Beginning of Period 3,163 2,454 Cash and Cash Equivalents at End of Period $ 2,879 $ 4,850 Supplemental Disclosure of Cash Paid (Refunded) During the Period for: Interest $ 16,375 $ 17,880 Income taxes (5,513 ) 6,925 See Notes to Financial Statements. 5 LACLEDE GAS COMPANY NOTES TO FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These notes are an integral part of the accompanying financial statements of Laclede Gas Company (Laclede Gas or the Utility). In the opinion of Laclede Gas, this interim report includes all adjustments (consisting of only normal recurring accruals) necessary for the fair presentation of the results of operations for the periods presented. This Form 10-Q should be read in conjunction with the Notes to Financial Statements contained in Exhibit 99.1 of the Laclede Group’s Fiscal Year2008 Form 10-K. Laclede Gas is a regulated natural gas distribution utility having a material seasonal cycle. As a result, these interim statements of income for Laclede Gas are not necessarily indicative of annual results or representative of succeeding quarters of the fiscal year. Due to the seasonal nature of the business of Laclede Gas, earnings are typically concentrated in the November through April period, which generally corresponds with the heating season. BASIS OF PRESENTATION - In compliance with generally accepted accounting principles, transactions between
